SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1200
CA 16-00718
PRESENT: CENTRA, J.P., CARNI, NEMOYER, CURRAN, AND TROUTMAN, JJ.


DEWOLFF PARTNERSHIP ARCHITECTS, LLP,
PLAINTIFF-RESPONDENT,

                      V                                            ORDER

ESCROW AGENT FOR A CERTAIN ESCROW ACCOUNT TO
WHICH PLAINTIFF IS A BENEFICIARY, WILLIAM R.
NOJAY, ESCROWEE, DEFENDANT,
AND KING HUSSEIN INSTITUTE FOR BIOTECHNOLOGY
AND CANCER, DEFENDANT-APPELLANT.


WHITE & CASE, WASHINGTON, DC (CLAIRE A. DELELLE OF COUNSEL), FOR
DEFENDANT-APPELLANT.

ERNSTROM & DRESTE, LLP, ROCHESTER (JOHN W. DRESTE OF COUNSEL), AND
DEHM LAW FIRM, P.C., PITTSFORD, FOR PLAINTIFF-RESPONDENT.

SHULTS & SHULTS, HORNELL (DAVID A. SHULTS OF COUNSEL), FOR DEFENDANT.


     Appeal from an order of the Supreme Court, Monroe County (Matthew
A. Rosenbaum, J.), entered February 22, 2016. The order, inter alia,
granted the cross motion of plaintiff for summary judgment.

     Now, upon the stipulation of discontinuance signed by the
attorneys for the parties on August 9 and 10, 2016, and filed in the
Monroe County Clerk’s Office on August 11, 2016,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    December 23, 2016                   Frances E. Cafarell
                                                Clerk of the Court